         Case 1:20-cv-00797-VEC-SLC Document 63 Filed 09/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ZAHIRA MEDINA,

                                 Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 20 Civ. 797 (VEC) (SLC)
CITY OF NEW YORK, et al.,
                                                                                  ORDER
                                 Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On June 20, 2021, the Honorable Valerie E. Caproni issued an amended order of

reference, referring this action to the undersigned for an inquest after default/damages hearing.

(ECF No. 62). Plaintiff seeks an award of “$158,264.05 plus post-judgment interest,” including

$150,000 for loss of liberty and emotional distress, and $6,986 in lost wages. (ECF No. 61 at 14–

16). Although Plaintiff’s declaration states her rate of pay, Plaintiff does not provide any

supporting documentation (for example, pay stubs or tax forms) to substantiate her alleged

damages. (ECF Nos. 60, 60-1 – 60-4). 1 See Dunn v. Advanced Credit Recovery Inc., No. 11 Civ.

4023 (PAE) (JLC), 2012 WL 676350, at *2 (S.D.N.Y. Mar. 1, 2012) (noting that a plaintiff “bears the

burden of establishing [its] entitlement to recovery and thus must substantiate [its] claim with

evidence to prove the extent of damages.”)).

         Accordingly, to the extent Plaintiff continues to seek damages for lost wages, she must

submit additional documentation by Friday, September 24, 2021.


Dated:          New York, New York
                September 10, 2021


1
 The documents attached to counsel’s declaration in support of the inquest include Plaintiff’s declaration
(ECF No. 60-1); a “replacement Bill of Sale for [Plaintiff’s] vehicle purchased from Defendant Gordon’s
Auto Sales, LLC [‘Gordon’s’]” (ECF No. 60-2); a “notarized letter provided to [Plaintiff] by [Gordon’s]” (ECF
No. 60-3); and documentation for litigation costs (ECF No. 60-4).
Case 1:20-cv-00797-VEC-SLC Document 63 Filed 09/10/21 Page 2 of 2

                                    SO ORDERED.



                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge




                                2
